[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     JUNE 15, 2011
                                       No. 10-11789                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 5:09-cr-00157-RDP-PWG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

HORACE S. CAUDLE, JR.,
a.k.a. Black,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                        (June 15, 2011)

Before EDMONDSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Horace S. Caudle, Jr., appeals his conviction for conspiracy to distribute and

possess with intent to distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). On appeal, Caudle: (1) argues in substance

that the district court erred by failing to suppress evidence seized by the police during

the warrantless search of Caudle’s vehicle; and (2) argues that the district court erred

in admitting evidence seized from Caudle’s home pursuant to a search warrant,

because the affidavit in support of the warrant contained significant factual

inaccuracies as well as information derived from the illegal search of Caudle’s

vehicle. After careful review, we affirm.

      We review a district court’s denial of a motion to suppress under a mixed

standard, reviewing the district court’s findings of fact for clear error, and its

application of the law to those facts de novo. United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000) (citation omitted). “Further, when considering a ruling

on a motion to suppress, all facts are construed in the light most favorable to the

prevailing party below.” Id. (citation omitted). We “allot substantial deference to the

factfinder, in this case, the district court, in reaching credibility determinations with

respect to witness testimony.” United States v. Villareal, 613 F.3d 1344, 1349 (11th

Cir. 2010) (internal quotation marks and citation omitted). We may affirm the denial




                                            2
of a motion to suppress on any ground supported by the record. United States v.

Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).

      In most circumstances, unless there is consent, police officers must obtain a

warrant supported by probable cause to justify a search under the Fourth Amendment.

United States v. Magluta, 418 F.3d 1166, 1182 (11th Cir. 2005). There are a number

of exceptions to the warrant requirement, including inventory searches conducted

pursuant to an established procedure on a legally impounded vehicle. South Dakota

v. Opperman, 428 U.S. 364, 372-73 (1976).

      The Supreme Court has explained that “[n]othing . . . prohibits the exercise of

police discretion [in deciding to impound a car], so long as that discretion is exercised

according to standard criteria and on the basis of something other than suspicion of

evidence of criminal activity.” Colorado v. Bertine, 479 U.S. 367, 375 (1987). It is

not unreasonable to impound a car when there is no one present to take custody of the

car. See United States v. Roberson, 897 F.2d 1092, 1096-97 (11th Cir. 1990) (finding

that an inventory search is reasonable where there was no one present to whom the

driver could give custody of the car as he was arrested).

      Prior to Arizona v. Gant, 556 U.S. ___, 129 S.Ct. 1710 (2009), we had read

New York v. Belton, 453 U.S. 454 (1981), to mean that “police could search a vehicle

incident to a recent occupant’s arrest regardless of the occupant’s actual control over

                                           3
the passenger compartment.” United States v. Davis, 598 F.3d 1259, 1262 (11th Cir.

2010), cert. granted, 131 S.Ct. 502 (2010). However, in Gant, the Supreme Court

held that “‘[p]olice may search a vehicle incident to a recent occupant’s arrest only

if the arrestee is within reaching distance of the passenger compartment at the time

of the search or it is reasonable to believe the vehicle contains evidence of the offense

of arrest.’” Id. (quoting Gant, 129 S.Ct. at 1723). Although a court may exclude

evidence from an illegal search, in Davis, we held that “the exclusionary rule does not

apply when the police conduct a search in objectively reasonable reliance on our

well-settled precedent, even if that precedent is subsequently overturned.” Id. at

1263-64.

      Search warrant affidavits are presumptively valid. Franks v. Delaware, 438

U.S. 154, 171 (1978). A search warrant may be voided and the fruits of the search

excluded if the search warrant affidavit contained a false statement made knowingly

and intentionally or with reckless disregard for the truth. Id. at 155-56. Nevertheless,

a warrant is valid “when material that is the subject of the alleged falsity or reckless

disregard is set to one side, [and] there remains sufficient content in the warrant

affidavit to support a finding of probable cause.” Id. at 171-72. Thus, a defendant

must show (1) “that the alleged misrepresentations or omissions were knowingly or

recklessly made” and (2) “that the result of excluding the alleged misrepresentations

                                           4
and including the alleged omissions would have been a lack of probable cause for

issuance of the warrants.” United States v. Novaton, 271 F.3d 968, 986-87 (11th Cir.

2001).

      In this case, the district court did not err by denying Caudle’s motion to

suppress evidence seized from the warrantless search of his car. The court credited

the testimony of Officers Garner and Baggett regarding their purpose in searching

Caudle’s vehicle. The court found that, after arresting Caudle, the officers made the

determination to impound Caudle’s vehicle and began an inventory search pursuant

to the Huntsville Police Department’s policy regarding impoundment. The fact that

the investigation was taken over by the narcotics unit after the officers found the

money and drugs in Caudle’s vehicle did not change the fact that the search was

undertaken as a lawful inventory search.

      But even assuming the inventory search was illegal, the evidence seized during

the officers’ search of Caudle’s vehicle would not be excluded. The officers were

entitled to rely on well-settled precedent in searching Caudle’s vehicle incident to his

arrest, and thus, pursuant to Davis, the good-faith exception to the exclusionary rule

applies.

      Nor did the district court err in denying Caudle’s motion to suppress evidence

seized from his home pursuant to the search warrant. The court held that there was

                                           5
probable cause for the search warrant based upon Officer Leftwich’s knowledge of

Caudle’s arrest on January 16, 2006, his prior dealings with Caudle, and Dominique

Love’s indication that Caudle had dealt drugs with him. Because the court did not

err in finding the results of the officers’ search of Caudle’s vehicle admissible, that

same information may also be used to establish probable cause for the search warrant.

Moreover, although Caudle claims that the affidavit included the allegedly false

statement that he was on parole in January 2006, he cites to nothing in the record that

shows that the statement was false, and a review of the record reveals no evidence of

falsity. Even assuming that the affidavit included a false statement, Caudle has not

shown that the allegedly false statement was “knowingly or recklessly made,” the

district court did not rely upon that statement in holding that there was probable

cause, and the affidavit included enough facts for a probable cause determination

without any statement that Caudle was currently on parole. Thus, the district court

did not err by denying Caudle’s motion to suppress.

      AFFIRMED.




                                          6